 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeckley Belt Service,Inc., d/b/a Beckley Belt Serv-ices&Roofing Co.,Inc.andUnitedMineWorkers of America,District29.Case 9-CA-2065328 April 1980DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 28 August 1984 Administrative Law JudgeElbertD.Gadsden issued the attached decision.The Respondent filed exceptions but no supportingbrief.The General Counsel filed limited exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings, 2and conclusions3 to the extent consistent herewithand to adopt the recommended Order, as modified.THE REMEDYThe General Counsel contends that to fullyremedy the Respondent's violations of SectioniWe note the following errors made by the judge, whichwhen ana-lyzed in light of the balance of his discussion, are clearly inadvertentThe section entitled "Other Provisions of the Collective-BargainingAgreement Repudiatedby theRespondent,"firstparagraph, third sen-tence states that the Respondent's failure to honor the contract provision"is not barred by the Act," rather than "is barred by the Act", and thesection entitled"IV TheRemedy," second paragraph,first sentencestates that the Respondent refused to comply with the contractual "lifeinsurance"provision,rather than"health insurance"provision2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The judge found, and we agree for the reasons stated by him, thatunitmembers Neal Parrish, Wallace Coy, and William Crawford werediscrimmatorily laid off in violation of Sec 8(a)(3) and (1) for complain-ing to management about the Respondent's use of nonunion labor to per-form unit work while unit members were not working, and following uptheir complaint with a formal grievanceWhile at points in his decisionthe judge erroneously attributed the grievance to only Parrish and Coy,and not Crawford, it is clear from that record that Crawford also partici-pated in filing the formal grievanceThe judge, in the sections of his decision entitled "The Remedy,""Conclusions of Law," "Order," and "Notice to Employees" found andremedied an 8(a)(3) violation based on the Respondent's recalling of "alaid off employee who did not participate in filing the grievance, andpaying him a wage rate higher than that provided in the contract with nofringe benefits " However, there is no evidence that any unit employeewho did not participate in filing the grievance was laid off by the Re-spondentFurther,while Crawford was at some point recalled at ahigher than contract rate, with no fringe benefits, the Respondent's viola-tion in this regard rests with its failure to apply the contract to unit em-ployees, an 8(a)(5) and (1) violation, found and remedied by the judgeAccordingly, we do not adopt the relevant portions of the judge's deci-sion based on the above-quoted language, which we disavow8(a)(5), (3), and (1) of the Act, the Board, in addi-tion to adopting the judge's recommended Orderdirecting the Respondent to reinstate the discrimin-atees with full backpay4 and to bargain, on request,with the Union, should affirmatively direct the Re-spondent to cooperate in the processing of thegrievance filed by Parrish, Coy, and Crawford, andto take the following action retroactive to the com-mencement of the 10(b) period; honor and giveeffect to the terms of the collective-bargainingagreement;make unit employees whole for anylosses they may have sustained by reason of its fail-ure to honor and apply the terms of the contract;and make the contractually required contributionson behalf of unit employees to the health and bene-fit plan and the pension fund.We agree with the General Counsel that anorder requiring the Respondent to cooperate in theprocessing of the subject grievance, proceeding tospeedy arbitration if necessary, and waiving anyand all objections it might have based on time limi-tations is necessary and appropriate given the Re-spondent's unlawful refusal to process the griev-ance in derogation of the collective-bargainingagreement.5We also agree with the General Coun-sel's claim that the Respondent should be requiredto make restitution for its abrogation of the collec-tive-bargainingagreement.6Consistentwith thecomplaint, as amended at the hearing, and withspecific evidence on the record regarding com-mencement of the Respondent's failure to abide bythe contract terms, we shall order the Respondentto honor and give effect to the contract retroactiveto 4 January 1984 and to make unit employeeswhole for any losses they may have suffered as a4The period forcomputingbackpay shall commence on 9 January1984, thedate that Parrish,Coy, and Crawford were unlawfully laid offInterestthereon shall be computed in the manner prescribed in F WWoolworthCo, 90 NLRB 289 (1950), andFlorida Steel Corp,231 NLRB651 (1977)5US Utilities Corp,254 NLRB 480, 488 (1981)6With regard to the Respondent's 10(b) defense, we find it unneces-sary to rely on the judge's characterization of the failures to abide by thecontractualwage and benefit requirements as a "continuous" violation Itappears that all of the unlawful conduct allegedin the complaint andfound by the judge occurred within the 6-month statutorylimitationsperiod of Sec 10(b) of the ActIn noting this,however, we do not sug-gest thatthe occurrence of breaches of periodic contractualobligationsprior to the 10(b) period would necessarily bar the findingof an 8(a)(5)violation forrelatedactswithin the 10(b) period SeeFarmingdale IronWorks,249 NLRB 98, 99 (1980), enfd without opinion mem 661 F 2d910 (2d Cir 1981) (failures to make periodic payments deemed "separateand distinct"violation,and those within the 10(b) period may be reme-died)AccordUS Utilities Corp,254 NLRB 480, 486 and fn 13 (1981)See alsoAlcan Forwarding Co,235 NLRB 994, 998-999 (1978), enfd subnomNLRB v Douglas Lantz,607 F 2d 290, 300 (9th Cir 1979) (10(b)period does not begin running as to totalbargainingobligation repudi-ation claimuntilunion hasclear and unequivocal notice of the repudi-ation),Farmingdale IronWorks, supra, 249 NLRB at 98-99 (same)Chairman Dotson finds it unnecessary to pass on the rule ofFarming-dale IronWorks, since all of the Respondent's statutory violations oc-curred within the 6-month limitations period of Sec 10(b) of the Act279 NLRB No. 66 BECKLEY BELT SERVICES COresult of the Respondent's breach from that dateforward, with interest; with respect to wages, weshall order the Respondent to make unit employeeswhole for its failure, commencing 17 December1983, to pay contract wage rates, with interest;with respect to health and benefit plan contribu-tions,we shall order the Respondent to make con-tributions to the plan commencing 1 October 1983,the date the Respondent admitted stopping benefitpayments; and with respect to pension fund contri-butions, we shall order the Respondent to make allcontributions to the fund from December 1983, thedate the Respondent admits last contributing to thefund.? Finally, we find the extensive and egregiousnature of the Respondent's unfair labor practiceswarrants the issuance of a broad cease-and-desistorder under the standards ofHickmott Foods, 242NLRB 1357 (1979), and we have modified thejudge's recommended Order and notice according-ly.ORDERThe National Labor Relations Board orders thatthe Respondent, Beckley Belt Service, Inc., d/b/aBeckley Belt Services & Roofing Co., Inc., Mt.Hope,West Virginia, its officers, agents, succes-sors,and assigns, shall1.Cease and desist from(a)Failing and refusing to honor, abide by, andapply the collective-bargainingagreement in effectbetween the Respondent and United Mine Workersof America, District 29, the Union herein.(b)Restraining, coercing, and discriminatorilylaying off employees Neal Parrish, Wallace Coy,andWilliam Crawford, or any other employees,because they complain or file a grievance pursuantto the collective-bargaining agreement with theUnion.(c) In any other manner interfering with, re-straining,or coercing employees in the exercise ofrights guaranteed them in Section 7 of the Act.7 Interest on moneys due as a result of contract breach, other than ben-efit fund contributions,shall be computed in accord withOgle ProtectionService,183NLRB 682 (1970),andFlorida Steel Corp,supraHowever,since the provisions of employee benefit fund agreements are variable andcomplex,the Board does not provide at the adjudicatory stage of pro-ceeding for the addition of interest at a fixed-rate on unlawfully withheldfund paymentsWe leave to the compliance stage the question of wheth-er the Respondent must pay any additional amounts into the benefit fundsin order to satisfy our"make-whole"remedy These additional amountsmay be determined,depending on the circumstances of each case,by ref-erence to provisions in the documents governing the funds at issue and,where there are no governing provisions,to evidence of any loss directlyattributable to the unlawful withholding action,which might include theloss of return on investment of the portion of funds withheld,additionaladministrative costs,etc , but not collateral lossesFitzpatrick Electric,242NLRB739 (1979),MerryweatherOptical Co,240 NLRB1213, 1216 fn 7(1979)5132.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct.(a)Offer immediate and full reinstatement toNeal Parrish,Wallace Coy, and William Crawfordto their former positions or, if such positions nolonger exist, to substantially equivalent positionswithout prejudice to their seniority or other rightspreviously enjoyed, and make them whole for anyloss of pay suffered by reason of their unlawfullayoff.(b) Remove from the Respondent's files any ref-erence to the unlawful layoff of employees NealParrish,Wallace Coy, and William Crawford andnotify them in writing that this has been done andthat the layoffs will not be used against them inany way.(c)On request, bargain collectively with theUnion as the exclusive collective-bargaining repre-sentative of the employees in the following appro-priate unitwith respect to rates of pay, wages,hours of employment, or other terms and condi-tions of employment:All employees who perform Coal Mine Con-structionwork at a project site, includingwarehousemen at the jobsite, but excluding su-pervisors, foremen, assistant foremen, officeclerks,guards,engineeringand technicalforces and timekeepers.(d)Honor and give effect to the collective-bar-gaining agreement between the Respondent and theUnion and make the employees in the above-de-scribed bargaining unit whole for any losses theymay have suffered as a result of the Respondent'sfailure to honor, abide by, and apply to unit em-ployees the terms of the collective-bargainingagreement, including the wage rate, health andbenefit plan, pension fund, and grievance arbitra-tion procedure, in the manner set forth in theremedy section herein.(e)On request, cooperate with the Union in ac-cordancewith the provisions set forth in theremedy section herein in submitting the issues inthe grievance filed by Neal Parrish, Wallace Coy,and William Crawford on 9 January 1984 to arbi-tration in accordance with the grievance procedurein the collective-bargaining agreement between theRespondent and the Union, and speedily arbitratesuch grievance issues that are not settled with theUnion, waiving all objections based on time limita-tions or the passage of time, and comply with theresults of the arbitration award.(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security payment 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords, timecards, personnel records and reports,and all other records necessary to analyze theamountof backpay due under the terms of this rec-ommended Order.(g) Post at Respondent's office and place of busi-ness atMount Hope, West Virginia, and at allplaces where notices to employees are customarilyposted, the attached notice marked, "Appendix."8Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toinsure that the notices are not altered, defaced, orcovered by any othermaterial.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by thisnotice.WE WILL NOT fail and refuse to honor, abide by,and apply the collective-bargaining agreement ineffect betweenus andthe United Mine Workers ofAmerica, District 29.WE WILL NOTrestrain,coerce, or discriminatori-ly lay off employees Neal Parrish, Wallace Coy,andWilliamCrawford, or any other employees,because theycomplainand file a grievance pursu-ant to the collective-bargaining agreementwith theUnion.WE WILL NOT in any other manner interferewith,restrain,or coerce employees in the excerciseof the rightsguaranteedthem by Section 7 of theAct.WE WILL offer Neal Parrish, Wallace Coy, andWilliam Crawfordimmediate and full reinstatementto their former jobs or, if those jobs no longerexist,to substantiallyequivalentpositions,withoutprejudice to their seniority or other rights or privi-legespreviously enjoyed, and make them whole forany loss of earnings and other benefits suffered as aresult of their unlawful layoff, with interest.WE WILL remove from our files any reference tothe unlawful layoffs of Neal Parrish, Wallace Coy,and William Crawford, and notify them in writingthat this has been done and that the layoffs will notbe usedagainstthem in any way.WE WILL, on request, bargain collectively withtheUnion as the exclusive collective-bargainingrepresentative of the employees in the followingappropriate unitwith respect to rates of pay,wages, hours of employment, and other terms andconditions of employment:All employees who perform Coal Mine Con-structionwork at a project site, includingwarehousemen at the jobsite, but excluding su-pervisors, foremen,assistantforemen, officeclerks,guards,engineeringand technicalforces and timekeepers.WE WILL honor and give effect to the collective-bargaining agreementbetween us and the Unionand make the employees in the above-describedbargaining unit whole for any losses they may havesuffered as a result of our failure to honor, abideby, and apply to unit employees the terms of theagreement, including the wage rate, health andbenefit plan, pension fund, and grievance and arbi-tration procedure.WE WILL, on request, cooperate with the Unionin submitting to arbitration the grievance of NealParrish,Wallace Coy, and William Crawford aboutthe failure of the Company to honor and complywith the collective-bargaining agreement betweenthe Company and the Union, and we will complywith the arbitration award.BECKLEY BELT SERVICE, INC., D/B/ABECKLEY BELT SERVICES & ROOFINGCo., INC.Deborah Grayson, Esq.,for the General Counsel.Floyd R. Holroyd, Esq. (Holroyd & Hamick),of Charles-ton,West Virginia, for the Respondent.Charles F. Donnelly, Esq.,of Beckley, West Virginia, forthe Charging Party.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge. Acharge and an amended charge of unfair labor practiceswere filed on February 17, 1984, and March 26, 1984, re-spectively, by United Mine Workers of America, District29 (the Union) againstBeckley Belt Service, Inc., d/b/aBeckley Belt Services & Roofing Co., Inc. (Respondent).On behalf of the General Counsel, the Regional Director BECKLEY BELT SERVICES CO.for Region 9 issued a complaint against Respondent onApril 2, 1984, alleging in substance that Respondent hasfailed and refused to pay wagerates as setforth in thecollective-bargaining agreement between the parties; thatRespondent has failed and refused to abide by andcomply with the grievance arbitration provision of thecollective-bargaining agreement between the parties; andin response to employees filing a grievance about Re-spondent's failure to comply with the collective-bargain-ing agreement,Respondent discriminated against the em-ployees by laying them off for filing a grievance; andRespondent's failure to process the grievance, all in vio-lation of Section 8(a)(1) and (3) of the Act.On April 10, 1984, Respondent filed an answer deny-ing that it has committed any unfair labor practices as setforth in the amended complaint.The hearing in the above matter was held before me inBeckley,West Virginia, on May 22, 1984. Briefs havebeen received from the General Counsel and counsel forRespondent, respectively,which have been carefullyconsidered.On the entire record inthis caseand from my observa-tions of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a West Virginia corporation, has at alltimesmaintained an office and place of business inMount Hope, West Virginia, where it has been engagedin construction and repair of mining equipment.During the course of its business operations during thecalender year ending December 31, 1983, Respondentperformed services valued in excess of $50,000 in Statesother than the State of West Virginia.The complaintalleges,the answeradmits,and I findthatRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat United Mine Workers of America, District 29 is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent, a West Virginia corporation,isengagedin the repair of conveyor belts utilizedin coal mines lo-cated in the States of West Virginia, Tennessee, Ken-tucky, and Virginia. Gary Stegel and Roger Allen pur-chased the Respondent in 1976. Subsequently,Stegelpurchased the entirebusinessand is currently presidentand sole owner of Respondent. Prior to 1976, however,Respondent, since 1970, has been a member of the Asso-ciation ofBituminousContractors, a multiemployer bar-gaining association (ABC).UnitedMinesWorkers of America, District 29 hasbeen a party to consecutive collective-bargaining agree-ments with the ABC since 1970,and Stegel maintainedmembership in ABC after he purchasedthe business in5151976. Essentially, he continued to apply the terms of theagreement to the employees in mine construction, untilthe occurrence of the events leading up to the currentdispute.At all times material herein, Gary W. Stegel has occu-pied the position of president of Respondent, and is now,and has been all times material, a supervisor of Respond-ent within the meaning of Section 2(11) of the Act, andan agent of the Respondent within the meaning of Sec-tion 2(13) of the Act.The parties stipulated that the following employees ofRespondent constitute a unit appropriate for purposes ofcollectivebargainingwithin themeaningof Section 9(b)of the Act:All employees who perform Coal Mine Construc-tion work at a project site, including warehousemenat the jobsite, but excluding supervisors, foremen,assistant foremen, office clerks, guards, engineeringand technical forces and timekeepers.The most recent collective-bargaining agreement be-tween the ABC and United Mine Workers of America,District 29 is effective by its terms for the period June25, 1981, to September 30, 1984.1B. Labor-Management Relations Between Respondentand its Employees Prior to January 9, 1984The uncontroverted evidence of record establishedthat prior to Gary Stegel's purchase of Respondent in1976, employees in Respondent's employ as belt workerswere as follows: Neal Parrish, employed by Respondentfrom June 1972 to January 9, 1984, Wallace E. Coy, em-ployed by Respondent from 1975 until January 9, 1984,and William F. Crawford, employed from 1970 to 1978,when he sustained injury as a result of an accident.Crawford returned to work in April 1981 and remainedemployed until January 9, 1984. After Gary Stegel pur-chased Respondent in 1976, he hired James Lane in 1978.Stegel, president of Respondent, and Anita Durham,secretary, are in Respondent's office at Mount Hope.Since Stegel purchased the business in January 1976, Re-spondent continued to engage in the repair and construc-tion of conveyor belts. However, in 1978, Respondentcommenced repairing roofs of commercial buildings andresidentialhomes as a sideline to supplement the beltbusiness.As a result of this additional work activity, Re-spondentsometimesinvoiced as Beckley Belt Service &Roofing Company. Theroofingwork involved rollingout asphalt sheeting and covering it with hot tar. Suchworkwas seasonaland required two to five additionalroofing employees. James Pritt and Nelson Foraker wereregularly employed as roofing employees. Roofing em-ployees were not members of the appropriate unit andRespondent did not apply the terms of the collective-bar-gaining agreementto them. Hence, the roofing employ-ees will also be referred to herein as nonunion employ-ees.The evidence is clear that Stegel always applied thecollective-bargainingagreement wage rate of $13.41 toIThe facts set forth above are not disputed and are not in conflictherein 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe belt workunit employeesand not to thenonunionroofing employees.WhenStegel(Respondent)commenced performingroofing work in 1978, belt workerNeal Parrish undispu-tedly testifiedthat Stegel asked him ifhe wanted to doroofing workand he replied,he would rather not, be-cause he could make a living doingbelt work. Neverthe-less, Parrish subsequently performedroofing work on oc-casionand roofing employeesoccasionallyassisted beltworkers, or actually performed belt work when therewas an overloadof belt work.Respondentfirstusedroofing workers to perform belt work when belt workerswere not working inDecember 1983. However, whenParrish and other belt workerslearned aboutroofingworkers performing belt work, they (Parrish,WallaceCoy, and William Crawford) met withStegel onJanuary6, 1984.Parrish asked Stegelwhy hewas allowing non-unionworkers (roofers) to perform belt work while theunion men were not working.Stegel saidhe "workedthe non-union men, pay our hospital card,let us have anunemployment slip and makemore money." When Par-rish toldStegel employeesweregoing to the union hall,the lattertold themto "go ahead."Parrish,Crawford, and Coy left the meeting and wentto theunion hall onJanuary 9, where UAWRepresenta-tiveDonaldWorkmanassisted theminpreparing agrievance against Respondent for permittingnonunionworkers (roofers) to performunion workers'beltwork,although unionbeltworkerswere drawing low-earningslips(G.C. Exh. 4). Thereafter, the employeespresenteda copy of thegrievance to Stegel but he refused to signit.Parrish then initialeda copy of thegrievance andgave it to Stegel,who in turntold his secretary to writeup fourlayoffslips(G.C. Exh. 5) for the union employ-ees which Parrish,Coy, and Crawford were told to pickup at a later time thatday, and they did so. The layoffslips(G.C. Exh.5) indicatedthat the respective employ-ees were laidoff due to "the reorganization," but I notedthat the recorddoes not containany evidence that a re-organizationhad occurred.Parrish, Crawford, and Coy returned to theunion halland informed Workman thatRespondent refused to signthe grievanceand laidthem off.Workmanimmediatelycontacted Stegeland requested a grievancemeeting andtheyagreed to meetJanuary 27.Workman undisputedly testified that when thepartiesmet on thegrievance January 27,he asked Stegel if thecharges were true and Stegel said"not exactly." Afterfurtherquestioningby Workman,Stegel admitted he wasusing nonunionroofers toperformunion belt work.When asked did he realize thatsuchassignmentsviolatedthe agreement,Stegel said,"[I]t probablydoes."Work-man also asked Stegel washe presentlyworking nonunionroofers todo belt workand Stegel said,"No." Workmanthen suggested that Stegel meet with the laid-off employ-ees andresolve the problemand Stegel agreedto do so.When the laid-off employeesmet with Stegel,however,he toldthemthey had to talkto hislawyer. After callingStegelfour or fivetimeswithout receiving a responsefrom him,Workman finally sentStegel a registered letter(G.C. Exh. 6), dated February 13,1984, advising himthatthe Unionneeded toget together with him to selectan arbitrator to resolve the issue.Workman further testi-fied that the Union could not set up an arbitration with-out the Employer'sparticipation and that was why hesent the letter.The uncontroverted record evidence further estab-lished that on and subsequent to January 9, 1984, Re-spondent continued to perform belt work with the use ofbelt workers James Pritt and other newly hired nonunionemployees. In earlyMarch 1984,Respondent calledformer belt worker William Crawford and requested himto return to work.Respondent explained to Crawfordthat it could not pay him union wages plus union duesand fringe benefits,such as insurance.Crawford agreedand returned to work performing belt work for the samecustomers of Respondent for $14 per hour,31 cents anhour above the union wage rate.Since his return towork, Crawford has performed belt work with roofersJamesPritt,Ray Lewis, and newly hired Don Griffiths.Respondent did not present any evidence at the con-clusion of the General Counsel's case,but instead movedto dismiss the complaint on the ground that the GeneralCounsel failed to establish a violationof the Act. Themotion was denied.Analysis and ConclusionsIn his posthearing brief to me,counsel for Respondentrenewed his motion for dismissal of the complaint on theground that the General Counsel failed to establish thattheUnionis the exclusivecollective-bargaining repre-sentative of Respondent's employees,because the Gener-alCounsel did not establish that Respondent authorizedABC to represent it in negotiations with the Union. Re-spondent did not cite any legalauthorityin support of itsposition, but apparently relied on the fact that the Gener-alCounsel did not produce either a signed recognitionagreement or a collective-bargaining agreement actuallysigned by Respondent.However, it is particularly notedthat article I of the collective-bargaining agreement be-tween ABC and the Union specifically provides as fol-lows:THIS AGREEMENTismade and entered intothis 25thdate of June,1981, by andbetween theAssociation of BituminousContractors,Inc. (herein-after referred to as the Association)onbehalf ofitself and each of itsmembers(amember of the Asso-ciation beinghereinafter referredto asthe Employer),includingsuch Employerswho mayhereafter becomemembers oftheAssociationduring thelifeof thisAgreement,as partiesof the first part,and the Inter-nationalUnion,UnitedMineWorkers of America(hereinafter referredto as the Union) on behalf ofeach member thereof,as party ofthe second part.ThisAgreement covers allwork relatedto thedevelop-ment,expansion or alterationof coal mines,includingthe erectionof tipplesand preparation plants and otherfacilities placed in,or on around the coal mines, sink-ing of shafts, slopes drifts,or tunnels and all othersuch coal-related work thatisperformedat or on coallands by themembers ofthe Associationfor coal mineoperations which require such construction work to BECKLEY BELT SERVICES CObe performed under the jurisdiction of the UnitedMine Workers of America.This Agreement shall not void any'existing writ-ten agreement between the Union or any district orlocal and specific construction Employers except tothe extent that such agreement is inconsistent here-with.It is agreed that this contract is for the exclusivepoint use and benefit of the contracting parties, asdefined and set forth in this Agreement.It is agreedthat the Union is recognized herein as the exclusivebargaining agency representing the employees of theparties of the first part within the scope and coverageof this Agreement,to the manner and extent permit-ted by law. It is further agreed that as a conditionof employment all employees, to the manner andextent permitted by law,shall become members oftheUnion, at the latest, after the seven (7) day graceperiod following the beginning of such employmentorthe effective date of this Agreement whichever islater, except in those exempted classifications of em-ployment as hereinafter provided in this Agreement.The uncontroverted evidence of record has establishedthat Respondent not only failed to deny, but also by stip-ulation,acknowledged membership in ABC, and that ithas historically and essentially applied the wage rate andother fringe benefit terms of the contract to its belt unitemployees Consequently, the above language of article Imakes it clear, and I find, that by virtue of Respondent'smembership in ABC, Respondent not only agreed to rec-ognize the Union as the exclusive bargaining representa-tive of its unit (belt) employees, but also agreed to bebound by and abide by the terms of the collective-bar-gaining agreements negotiated and executed between theABC and the Union.It is also noted that article I further provides that:Each Employer promises that its operations cov-ered by this Agreement shall not be sold, conveyed,or otherwise transferred or assigned without first se-curing the agreement of the successor to assume theEmployer's obligations under this Agreement. Pro-vided that the Employer shall not be a guarantor orbe held liable for any breach by the successor or as-signeesof its obligations, and the UMWA will lookexclusively to the successor or assignee for compli-ance with the terms of this Agreement.Assuming that Respondent is relying on the latter lan-guage of the agreement to imply that because the Gener-alCounsel did not produce evidence that under anagreement with its predecessor, Respondent agreed toassumethe contractual obligations of the predecessor, Ifind that such language does not and could not establisha binding obligation on a successor employer such as Re-spondent. The subjectlanguage canbecome binding onthe successor respondent only if or when Respondentwere to sell or assign its belt operation to a successoremployer. Because Respondent has not sold or assigneditsbeltoperation,Respondentisstillan employer-member of ABC. Having previouslyagreedby virtue ofmembership in ABC to recognize the Union and honor517and abide by the terms of agreements executed betweenABC and the Union, Respondent remains bound to applythe terms of the agreement to its unit belt workers as thefollowing provision of the agreement provides:It is the intent and purpose of the parties heretothat this Agreement will promote and improve in-dustrial and economic relationship between the par-ties and toset forth herein the basic agreements cover-ing rates of pay, hours of work and conditions of em-ployment to be observed between the parties, and shallcover the employment of persons employed by the Em-ployers covered by this Agreement.Based on the foregoinglanguage,Ifind no merit inRespondent's argumentin support of its motion for dis-missal of the complaint herein. Accordingly, Respond-ent's motion for dismissal is denied.Did Respondent repudiate terms of the contract anddiscriminatorily lay off belt employees Parrish, Coy,and Crawfords?The uncontroverted evidence of record clearly estab-lishe that, although Respondent historicallyand essential-ly applied the wage rate and other fringe-benefit terms ofthe contract to union belt splicer employees, it neverthe-less admitted it hired and paid nonunion roofing employ-ees less than the contract wage rate for performing beltwork.Belt splicer employees Parrish, Coy, and Crawfordknew Respondent occasionally permitted nonunion roof-ing employees to perform belt work when there was anexcess of belt work. However, in December 1983, Par-rish,Coy, and Crawford noted that Respondent was per-mitting the nonunion roofing employees to perform beltwork when union belt splicer employees did not haveenough belt work. Consequently, Parrish, Coy, andCrawford met with Respondent (Stegel) on January 6and complained about the nonunion roofing employeesperforming their (belt) work. Respondent (Stegel) toldthem it could work the nonunion roofing employees, paybelt employees hospital insurance, give belt employees anunemployed slip, and make more money. When the em-ployees told Stegel they were going to the Union, hetold them to go ahead. Parrish and Coy went to theUnion on January 9 and filed a grievance against Re-spondent.They presented a copy of the grievance toPresident Stegel on the same date. Stegel refused to signthe grievance and thereupon issued a layoff slip to Par-rish,Coy, and Crawford, indicating they were laid off asa result of a reorganization. The record, however, doesnot establish that a reorganization had occurred.Belt em-ployee James Lane did not participate in the complaintmeetingwithRespondent or in filing the grievanceagainst Respondent. Interestingly, Lane was not laid offbut continued to work in Respondent's employ.It is particularly noted that the evidence does not dem-onstrate that any of the belt employees were going to belaid off prior to January 9 and it is clear that Stegel pre-cipitously issued layoff slips to Parrish, Coy, and Craw-ford immediately after they complained about the non-unionroofing employees performing belt work, and fol- 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowed up their complaint by filing a grievance about thedispute. It is virtually axiomatic that efforts of employeesto enforce the contract by complaining to SupervisorStegel on January 6 constituted concerted activity pro-tected by Section 7 of the Act.Kennickell Printing Co.,237 NLRB 318, 320 (1978). Likewise, filing of the griev-ance againstRespondent on January 9 constituted con-certed activity protected by the Act.Sambo's Restaurant,260 NLRB 316, 319 (1982);Farmers Union CooperativeMarketingAssn.,145 NLRB 1, 2 (1963).Under the above circumstances, I find that Respond-ent's layoff of belt workers Parrish, Coy, and Crawfordwas discriminatorily motivated because they complainedtomanagement about the nonunion roofing employeesperforming belt work, and followed up their complaintby filing a grievance pursuant to the collective-bargain-ing agreement against the Respondent. I further find thatthe General Counsel's evidence establishes a prima faciecase that the Respondent's layoff was discriminatonlymotivated and that the burden thereon shifts to the Re-spondent to show that employees Parrish, Coy, andCrawford would have been laid off in the absence oftheir complaint and formal grievance.Wright Line,251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981).In an effort to establish that belt splicer employeesParrish,Coy, and Crawford were going to be laid off,irrespective of their complaint and formal grievance, Re-spondent's president, Stegel, testified that Parrish hadturned down belt work assigned to him in December1983 because the job assignment was of short durationHe further testified that his secretary had called Coy inDecember 1983 to give him a belt work assignment, butCoy informed her he was going hunting. Parrish deniedhe ever turned down work offered by the Respondentbut stated that when Respondent called him on two oc-casions in 1983 to work a belt job, he asked Stegel if hecould assign someone else to the job because he hadsome business to transact. He denied he turned down ajob to go hunting, and said belt workers had never beenissued a layoff slip prior to January 9.2Belt splicer employee Coy acknowledged he turneddown work on two occasions in 1983 when he wentrabbit hunting around October 22, and also when hewent bow hunting in October. He said he reported towork on a Friday in December and asked the secretary(Durham) if there was any work. She informed himthere was no work and he told her he was going rabbithunting.The record does not show that Respondent(Siegel)ever spoke to Coy about failing to accept beltworkassignments,which Coy said he declined to acceptbecause he had not taken a vacation. Respondent's secre-tary (Durham) did not testify in this proceeding and noexplanation was made for her nonappearance.8 I creditParnsh's denial that he turned down a belt work assignmentbecause I waspersuaded by his demeanor that he was testifying truthful-ly, and because Siegeldid not reply to Parrish's testimonialresponse toRespondent's contention Stegel's secretary, Durham, didnot appear andtestify to corroborateStegel's contentionThe record does not show thatStegeleverquestionedor discussed refusal to accept workassignmentwith ParrishMoroever, Parrish's version is consistent with the other evi-dence ofRespondent's conductrenouncingterms of the contract hereinfurther discussed belowItherefore find that Respondent's layoff of Parrish,Coy, and Crawford, althoughretainingin its employ beltworker James Lane, who did not join in filing the griev-ance,constituted preferential treatment of Lane and dis-criminatory treatment of the three laid-off employees be-cause they resorted to the grievance procedure under thecontract. Such discriminationagainst thelaid-off employ-ees by Respondent was unlawfully motivated.HomeLumber & Supply Co.,237 NLRB 322, 326 (1978).In view of the foregoing subordinate determinations, Iconclude and find that Respondent has not successfullyrebutted the evidenceagainst it,and that Respondent'slayoff of belt splicer employees Parrish, Coy, and Craw-fordwas discriminatorily motivated because they com-plained and filed a grievance about nonunion employeesperforming union belt work. Such conduct by Respond-ent is in violation of Section 8(a)(3) and (1) of the Act.Drury ConstructionCo.,260NLRB 721, 723 (1982);Home Lumber,supra.Because I do not construe Parrish's asking Stegel if hecould assign the work to someone else a refusal to acceptwork, I am not persuaded by the credited testimony thatParrish turned down belt work offered by Respondent. Iam persuaded that Respondent did not attach any degreeof significance to Coy's having elected to go hunting ontwo occasions instead of performing work offered tohim, because Respondent did not mention either incidentto Coy or Parrish. Both Parrish and Coy first heard Re-spondent mention them turning down work during theinstant proceeding.This position is further supported bythe corroborated and credited testimony of Parrish andCoy, and that during their meeting on December 6,Stegel responded to their inquiry about Respondent as-signing nonunion workers belt work by stating he couldwork nonunion roofers, pay belt employees hospitaliza-tion,give them an unemployment slip, and make moremoney. I am therefore persuaded that neither Parrish norCoy was denied belt work or laid off because either ofthem declined a work assignment in order to go huntingor for any other reason given by them. In fact, I am per-suaded that Respondent's contention that Parrish andCoy turned down belt work was not the motivatingcause for Respondent's failure to assign them belt work,for laying them off, or for neglecting to recall them toperform belt work but, rather, a mere pretext to concealRespondent's derogation of the terms of the contract andits effort to undermine the Union, in violation of Section8(a)(5) of the Act.Other Provisions of the Collective-BargainingAgreement Repudiated by RespondentArticle 21 of the agreement between the parties pro-vide for a three-step grievance procedure (G.C. Exh. 3).The evidence unequivocally established that belt spliceremployees Parrish, Coy, and Crawford first orally com-plained to Respondent's president, Siegel, on January 6,about nonunion roofing employees performing union beltemployees' work.When they asked him why Respond-entwas permitting nonunion workers to perform theirwork, Stegel told them he could work nonunion men,pay union employees hospital insurance, give union em- BECKLEY BELT SERVICES COployees unemployment slips,and make more money atthe same time.When Parrish told Stegel the employeeswere going to the union hall, Stegel told them to "goahead."Parrish and Coy went to the union hall, pre-pared a grievance,and returned to Stegel's office on Jan-uary 9.When they attempted to hand a copy of thegrievance to Stegel,the latter refused to accept or signthe grievance but rather,laid it on a table and advisedthem(Parrish,Coy, and Crawford)they were laid off.UnionDistrictRepresentativeDonaldWorkman ar-ranged a third-step meeting with Respondent on January17 to discuss the complaints and layoff of the three em-ployees.Stegel agreed to meet and discuss the complaintwith the employees.However,when the employees wentto Stegel's office on January 27 to discuss the grievance,Stegel advised them that they would have to contact hislawyerSubsequently,UnionDistrictRepresentativeWorkman made several efforts to contact Stegel by tele-phone but was always advised that he was on the line orbusy.Workman thereupon sent a certified letter to Stegelrequesting that they meet to set up an arbitration hear-ing.When Workman failed to receive a response fromthe Respondent,the Union filed a charge in the instantproceeding on February 17, 1984.Iconclude and find,on the foregoing credited evi-dence,thatRespondent frustrated the efforts of theUnion to process the grievance filed pursuant to article Iof the contract,by refusing to accept,sign,and processthe grievances,in violation of Section 8(a)(5) of the Act.U.S.UtilitiesCorp.,254 NLRB 480,486 (1981);R.L.Sweet Lumber Co.,207 NLRB529, 537 (1973).Although individual belt employees might have fore-gone a small percentage of belt work by working withnonunion employees for a temporary period in an effortto cooperate with the Respondent at its request,becauseRespondent was experiencing financial problems in com-plying with the health and pension provisions of the con-tract,no evidence was presented that Respondent everrequested economic concessions from the Union to re-lieve its situation.When all these factors are consideredin conjunction with all the evidence of Respondent'sunion animus,statements to the employees implying itcould not afford the Union,itsfailure to process thegrievance,itsfailure to pay the contract wage rate,health insurance, pension fund,and its discriminatorylayoff of three union belt splicer employees,Iconcludeand find that Respondent further repudiated the terms ofthe collective-bargaining agreement in these respects, andundermined the Union in violation of Section 8(a)(5) and(1) of the Act.Respondent's failure to continue to paythe contract wage rate violated Section 8(a)(1) and (5) ofthe Act.Pullman BuildingCo.,251NLRB1048 (1980),enfd.691 F.2d 507 (9th Cir.1982). Such failure on thepart of Respondent amounts to an essential repudiationof the contract as a whole as well as the bargaining rela-tionshipOak Cliff-Golman BakingCo.,207 NLRB 1063,1064 (1973),enfd.505 F.2d 1302(5thCir. 1974), cert.denied 423 U S. 826(1975).Because Respondent continued to perform belt workafter January 9 with both union and nonunion newlyhired employees without ever recalling Parrish and Coy,Respondent's failure to recall them is evidence of a dis-519cnminatory motive.Drury ConstructionCo., 260 NLRB721, 723 (1982).Additionally,although it is conceivable,in the absenceof actual proof,that Respondent was experiencing finan-cial problems in late 1983 and early 1984,the evidenceclearly shows that Respondent failed to comply withseveral provisions of the contract relating to dues check-off, the grievance arbitration procedure,health insur-ance,and the pension fund.Respondent admittedly failedto comply with these provisions to avoid labor costs.Considering Respondent's failure to comply with theseprovisions in conjunction with its discharge of three unitemployees for utilizing the grievance-arbitration proce-dure,the conclusion is inevitable that such conduct con-stituted an overall repudiation of the contract.Autoprod,Inc.,265 NLRB 331, 338 (1982);Mackie's Roofing Co.,221 NLRB 277 (1975).Finally,Respondent argues that it has not paid theunion contract wage ratefor belt workand that it hasignored the Union-ABC agreement for several years;that roofing employees were not members of the Unionof which fact union member employees were aware; andthatRespondent paid into the pension fund as it said,"when we were financially able." Consequently, Re-spondent argues that the statute of limitations has runagainstRespondent's paying the contract wage rate,paying into the pension fund,and its recognition of non-union roofing employees and the Union as the bargainingrepresentative of its belt employees. Respondent does notcite any legal authority in support of its argument.In addressing these contentions,it is first noted thatthe record evidence is not clear that Respondent did notin fact pay the contract wage rate but only paid a ratecomparable to it in accordance with the practice in thetrade.However,assuming that Respondent only paid arate comparable to that of the practice in the trade, thefact that the union belt employees did not protest suchpayment does not amount to a waiver of the contractwage rate.After all,Respondent's contractual obligationsare with the Union and not its employees Moreover, theevidence does not establish that the Union had anyactual and conscious knowledge that Respondent wasnot paying the contract wage rate until Parrish and Coyfiled the grievance on January 9. Thus, it is clear thatRespondent unilaterally changed the wage rate of its em-ployees without even notifying or consulting with theUnion. Such change was a change in the terms and con-ditions of employment Board law governing these factsare so well established that I deem cited legal authorityunnecessary under the circumstances in this case.Respondent argues that even if Respondent has unlaw-fullypaid its unionemployeesless than the contractwage rate,or if it violated the contract in other respects,such infractions are now barred by Section 10(b) of theAct. These contentions are obviously without merit. In-asmuch as Respondent's failureto pay thecontract wagerate and to honor other provisions of the contract werecontinuous,such conduct is still in derogation of the con-tract and is not barred by the Act. U.S.UtilitiesCorp.,254 NLRB 480, 486 (1981);Alcan Forwarding Co.,235NLRB 994 (1978). 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondent has failed and refusedto bargain with the Union by failing and refusing tocomply with several provisions of the contract with re-spect to the wage rate of union employees,life insurance,the pensionfund, and the grievance-arbitration proce-dure, in violation of Section 8(a)(1) and (5) of the Act;and that Respondent restrained,coerced,and discrimi-nated against itsemployees by laying off employees forfiling a grievance pursuant to the contract,and by recall-ing one employeewho did not participate in filing thegrievance and paying him a higher wage rate than thatprovided in the contract without fringe benefits, in viola-tion of Section 8(a)(1) and (3) of the Act, the recom-mended Order will provide that Respondent cease anddesist from engaging in such unlawful conduct,and thatitoffer the laid-off employees full reinstatement andmake them whole for any loss of earnings they may havesufferedwithin the meaning and in accord with theBoard's decisioninF.W. Woolworth Co.,90 NLRB 289(1950), andFlorida Steel Corp.,231NLRB 651 (1977),except as specifically modified by the wording of suchrecommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from, in any like or relatedmanner interferingwith,restraining,or coercing employ-ees in the exerciseof their rightsguaranteedby Section 7of the Act.NLRB v. Entwistle Mfg. Co.,120 F.2d 532,536 (4th Cir. 1941).CONCLUSIONS OF LAW1Beckley Belt Services, Inc., d/b/a Beckley BeltServices & Roofing Co., Inc., the Respondent, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.UnitedMineWorkers of America, District 29, theUnion herein,is,and has been at all times material, alabor organization within the meaning ofSection 2(5) ofthe Act.3.By utilizing nonunion employeesto perform beltunit employees' work, Respondent has failed and refusedto bargain with the Union in violation of Section 8(a)(3),(1), and (5) of the Act.4.By repudiating contract provisions relating to thewage rate, health insurance, pension fund, and the griev-ance arbitration procedure and undermining the Union,Respondent has failed and refused to bargain with theUnion in violation of Section 8(a)(1) and (5) of the Act.5.By restraining, coercing, and discriminatorily layingoff union employees because they complained and filed agrievance pursuant to the contract, and by rehiring an-other employee, who did not participate in filing thegrievance, at a wage rate higher than that provided inthe contract without fringe benefits, Respondent violatedSection 8(a)(1) and (3) of the Act.[Recommended Order omitted from publication.]